UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2276



LESLIE WRIGHT,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA STATE UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-870-5-BR)


Submitted:   January 18, 2001             Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Wright, Appellant Pro Se. Thomas Oregon Lawton, III, Asso-
ciate Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leslie Wright appeals the district court’s order granting the

Defendant’s motion for summary judgment in her retaliatory dis-

charge action. We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.     Wright v. North Carolina

State University, No. CA-99-870-5-BR (E.D.N.C. Sept. 25, 2000). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2